Citation Nr: 1110386	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  05-27 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for an acquired psychiatric disability, to include major depression and posttraumatic stress disorder (PTSD), and if so, whether the claim can be granted.  

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for degenerative joint disease of the lumbar spine, and if so, whether the claim can be granted.  

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a respiratory disorder, to include asthma and chronic obstructive pulmonary disorder (COPD), and if so, whether the claim can be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to April 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from March and June 2004 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, in pertinent part, found that new and material evidence had not been received to reopen a claim for entitlement to service connection for depression, PTSD, spurs of the lumbar spine and asthma/COPD.

The Veteran provided testimony before the undersigned at a hearing at VA Central Office in September 2010.  A transcript is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Where the claim in question has been finally adjudicated at the RO level and not appealed, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, despite the various characterizations of the issue throughout the appeal, the Board must make an independent determination as to whether new and material evidence has been presented to reopen the claim of entitlement to service connection for an acquired psychiatric disability, to include major depression and PTSD, degenerative joint disease of the lumbar spine and a respiratory disability, to include asthma and COPD.

The Court has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on PTSD encompassed benefits based on other psychiatric disabilities).  Therefore, the Board construes the Veteran's claim for service connection for PTSD as encompassing entitlement to service connection for an acquired psychiatric disability, to include major depression and PTSD, regardless of the precise diagnosis.  Similarly, the Board construes the claim for service connection for asthma/COPD as encompassing entitlement to service connection for a respiratory disorder, to include asthma and COPD.  

The issues of entitlement to service connection for an acquired psychiatric disorder, degenerative joint disease of the lumbar spine and a respiratory disorder are  addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depression and PTSD, was originally denied in an unappealed April 1995 rating decision and was most recently denied in an unappealed December 2001 rating decision; evidence received since is not cumulative or redundant of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claim.

2.  Entitlement to service connection for degenerative joint disease of the lumbar spine was originally denied in an unappealed August 1996 rating decision and was most recently denied in an unappealed December 2001 rating decision; evidence received since is not cumulative or redundant of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claim.

3.  Entitlement to service connection for respiratory disorder, to include asthma and COPD, was initially denied in an unappealed December 2001 rating decision; evidence received since is not cumulative or redundant of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 2001 decision that denied entitlement to service connection for an acquired psychiatric disorder, to include major depression and PTSD, is final; new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (2010).

2.  The December 2001 decision that denied entitlement to service connection for degenerative joint disease of the lumbar spine is final; new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. 
§§ 3.156(a), 20.302, 20.1103.

3.  The December 2001 decision that denied entitlement to service connection for a respiratory disorder, to include asthma and COPD, is final; new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7104(b); 
38 C.F.R. §§ 3.156(a), 20.302, 20.1103.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.


Claim to Reopen

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (2010).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The claim for service connection for PTSD was previously denied for the lack of a current diagnosis, in service treatment or nexus between a current disability and service.  Service connection for degenerative joint disease of the lumbar spine and asthma and COPD were previously denied for the lack of a nexus.  
The newly submitted evidence includes diagnoses and treatment for PTSD and major depression.  As discussed above, the issues has been construed according to Clemons as entitlement to service connection for an acquired psychiatric disorder.  As such, the submitted treatment records demonstrate evidence of a current disability.  

Moreover, since the December 2001 rating decision, the courts have placed greater emphasis on the concept that a lay person can be competent to report the symptoms or diagnoses he personally observed and experienced or was told about and when such symptoms began.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran testified in a September 2010 Board hearing that each of the three claimed conditions began in service and have continued ever since.  For purposes of reopening, his report is presumed credible.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Finally, in a recent case, the Board notes that the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).

The Veteran's statements pertain to the second and third elements of service connection- an in-service incurrence or event and a continuity of symptomatology or nexus between that event and a current disability.  As such, they pertain to a basis for the prior denial, and raise a reasonable possibility of substantiating the claim.  Accordingly, there is new and material evidence and the claim is reopened.   


ORDER

New and material evidence has been received; the claim for entitlement to service connection for an acquired psychiatric disorder, to include major depression and PTSD, is reopened.

New and material evidence has been received; the claim for entitlement to service connection for degenerative joint disease of the lumbar spine is reopened.

New and material evidence has been received; the claim for entitlement to service connection for a respiratory disorder, to include asthma and COPD, is reopened.


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that indicate that a current disability may be associated with military service include credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

There is evidence of a current acquired psychiatric disorder, degenerative joint disease of the lumbar spine and a respiratory disorder and the Veteran has reported that symptoms of each disability began in service and have continued since.  He is competent to report current symptoms and when such symptoms began.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

A VA opinion has not been obtained with respect to the acquired psychiatric disorder and degenerative joint disease of the lumbar spine issues.  Therefore, the Veteran must be provided with a VA examination to determine the nature and etiology of any acquired psychiatric disorder or degenerative joint disease of the lumbar spine disabilities. 

The Veteran was recently provided a VA examination in October 2008 for the respiratory disorder issue.  However, the Board finds that the provided opinion is inadequate for the purposes of determining etiology.  The examiner concluded that although the Veteran had reported an incident of difficulty breathing in service and the word "asthma" was written, there was no physical examination documented or pulmonary study report documented to confirm the diagnosis of asthma.  The examiner noted that VA medical center (VAMC) treatment records do not show any documentation of treatment for asthma.  While pulmonary studies in 2003 showed COPD/Emphysema, the examiner stated that the diagnosis can more likely be contributed to his life style of smoking cigarettes, crack cocaine and marijuana.  However, the examiner did not take the Veteran's statements regarding an in-service incurrence of a respiratory disorder or a continuity of symptomatology into consideration in rendering the opinion.  Moreover, the examiner did not provide a rationale for the opinion that the diagnosed COPD and Emphysema are more likely related to smoking than service.  

The Court has held that an examination is inadequate where the examiner formulates an opinion without considering the Veteran's statements.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Furthermore, an examination is inadequate where the examiner does not review the medical history and provide a factually accurate rationale for the opinions provided in the examination report.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008).  Where "diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." 38 C.F.R. § 4.2 (2010).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Therefore, the Veteran must be provided with a new examination to determine the nature and etiology of any currently present respiratory disorder.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Afford the Veteran a VA examination to determine whether any current acquired psychiatric disorder is related to military service.  The examiner must review the claims folder and note such review in an examination report or addendum.  

The examiner should provide an opinion as to whether the Veteran meets the criteria for a diagnosis of PTSD.  If not, the examiner should specify which of the criteria are not met.  If the Veteran does meet the PTSD criteria, the examiner should specify the stressors supporting the diagnosis, including any of the verified stressors or the Veteran's reports of fear of hostile military activity.    

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current acquired psychiatric disorder, to include major depression, had onset in service or is otherwise related to a disease or injury in service.  

The examiner should provide a rationale for each of the opinions that takes into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

If substance abuse played any role in the development of a current acquired psychiatric disability, the examiner should opine as to whether the substance abuse was primarily to self treat the psychiatric disability; or in the alternative, whether it caused the psychiatric disability.

2.  Afford the Veteran a VA examination to determine whether degenerative joint disease of the lumbar spine, or any other lumbar spine disability, is related to military service.  The examiner must review the claims folder and note such review in an examination report or addendum.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current lumbar spine disorder, including degenerative joint disease of the lumbar spine, had onset in service or is otherwise related to a disease or injury in service.  

The examiner should provide a rationale for each of the opinions that takes into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  Afford the Veteran a VA examination to determine whether any respiratory disorder, to include asthma and COPD, is related to military service.  The examiner must review the claims folder and note such review in an examination report or addendum.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current respiratory disorder, to include asthma and COPD, had onset in service or is otherwise related to a disease or injury in service.  

The examiner should provide a rationale for each of the opinions that takes into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

4.  The agency of original jurisdiction should review the examination report to ensure that it contains the opinions and rationales requested in this remand.

5.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).




______________________________________________
N. Rippel
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


